—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered April 27, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint based upon the failure of the plaintiff Barbara Mero to sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The report affirmed by Dr. Frank M. Hudak to be true under penalty of perjury pursuant to CPLR 2106, submitted by the defendant in support of her motion for summary judgment, made out a prima facie case that the plaintiff Barbara Mero did not sustain a serious injury within the meaning of Insurance Law § 5102 (see, Farjam v Michael Mgt., 253 AD2d 535). The medical evidence relied upon by the plaintiffs in opposition to the motion failed to raise a triable issue of fact (see, CPLR 3212 [b]). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.